                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,                           Case No. 17-cr-20456

               Plaintiff,                           Hon. Matthew F. Leitman
                                                    U.S. District Judge
v.
                                                    Hon. Stephanie Dawkins Davis
AMOR M. FTOUHI,                                     U.S. Magistrate Judge

               Defendant.


               ORDER PERMITTING CERTAIN WEAPONS IN THE
                 COURTHOUSE FOR USE AS TRIAL EXHIBITS


       This matter coming before the Court on the government’s motion for an order

permitting weapons as trial exhibits, for the reasons stated in the motion, it is hereby

ordered that beginning November 6, 2018, all Deputy U.S. Marshals and Court Security

Officers shall permit FBI Special Agent Shaun Miller, case agent in the above captioned

case, or an officer acting as Agent Miller’s designee to bring into the United States

Courthouse, 600 Church Street, Flint, Michigan, a hunting knife and a machete. Agent

Miller or his designee shall be responsible for maintaining custody of the knife and machete

during trial, and this order shall expire at the end of trial.

       IT IS SO ORDERED.

                                             /s/Matthew F. Leitman
                                             MATTHEW F. LEITMAN
                                             UNITED STATES DISTRICT JUDGE

Dated: October 30, 2018




                                                1
I hereby certify that a copy of the foregoing document was served upon the parties and/or
counsel of record on October 30, 2018, by electronic means and/or ordinary mail.

                                               s/Holly A. Monda
                                               Case Manager
                                               (810) 341-9764




                                           2
